                       Case 4:20-cv-05212-HSG Document 28 Filed 11/20/20 Page 1 of 4


         1     Brendan P. Cullen (SBN 194057)
               (cullenb@sullcrom.com)
         2     Sverker K. Hogberg (SBN 244640)
               (hogbergs@sullcrom.com)
         3     SULLIVAN & CROMWELL LLP
               1870 Embarcadero Road
         4     Palo Alto, California 94303
               Telephone:     (650) 461-5600
         5     Facsimile:     (650) 461-5700

         6     David Carlyle Powell
               (dpowell@mcguirewoods.com)
         7     Carolee Anne Hoover
               (choover@mcguirewoods.com)
         8     Jamie Danielle Wells
               (jwells@mcguirewoods.com)
         9     MCGUIREWOODS LLP
               Two Embarcadero Center, Suite 1300
       10      San Francisco, CA 94111
               Telephone:    (415) 844-9944
       11      Facsimile:    (415) 844-9922

       12      Counsel for Defendants Wells Fargo & Company
               and Wells Fargo Bank, N.A.
       13
               [Additional counsel listed on signature page]
       14

       15                                    UNITED STATES DISTRICT COURT
       16                                 NORTHERN DISTRICT OF CALIFORNIA
       17

       18
               2 ANDY ENTERPRISE CORPORATION d/b/a                   Case No. 4:20-cv-05212-HSG
       19      CUON-VIETNAMESE STREET FOOD, an
               Oregon Corporation, individually and on behalf        STIPULATED REQUEST AND
       20      of all others similarly situated,                     ORDER TO CONTINUE INITIAL
                                                   Plaintiff,        CASE MANAGEMENT
       21                                                            CONFERENCE
                                v.
       22
                                                                     The Hon. Haywood S. Gilliam, Jr.
       23      WELLS FARGO & COMPANY, WELLS
               FARGO BANK, N.A., and DOES 1-10,
       24
                                                 Defendants.
       25

       26

       27

       28


                                                    STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                  CASE NO.4:20-CV-05212-HSG
                        Case 4:20-cv-05212-HSG Document 28 Filed 11/20/20 Page 2 of 4


         1            WHEREAS, on July 29, 2020, 2 Andy Enterprise Corporation d/b/a Cuon-Vietnamese Street

         2     Food (“Plaintiff”) filed the instant action (the “Action”) against Wells Fargo & Company and Wells

         3     Fargo Bank, N.A. (together, “Defendants”);

         4            WHEREAS, on September 1, 2020, the Action was found to be related to a prior action pending

         5     in this District, Marselian v. Wells Fargo & Company, No. 4:20-cv-3166-HSG, and the Action was

         6     accordingly reassigned to the Honorable Haywood S. Gilliam, Jr.;

         7            WHEREAS, on September 2, 2020, following the reassignment of the Action to the Honorable

         8     Haywood S. Gilliam, Jr., the Court set the Initial Case Management conference for October 27, 2020

         9     (ECF No. 15);

       10             WHEREAS, on October 9, 2020, Plaintiff and Defendants (the “Parties”) filed a stipulated

       11      request to continue the October 27, 2020 Initial Case Management conference to 30 days after the Court

       12      issued a decision on Defendants’ (then-anticipated) Motion to Compel Arbitration and Dismiss

       13      (“Motion”) and to set a briefing schedule on that Motion (ECF No. 17);

       14             WHEREAS, on October 13, 2020, the Court issued an Order granting the Parties’ request to

       15      continue the Initial Case Management conference to “30 days following the Court’s order on the

       16      anticipated motion to compel arbitration” (“the Order”) (ECF No. 20);

       17             WHEREAS, the Court is set to hear Defendants’ motion to compel arbitration and dismiss on

       18      December 10, 2020, at 2:00 p.m. (ECF No. 20);

       19             WHEREAS, on October 19, 2020, the Clerk gave notice that the Initial Case Management

       20      conference “previously set for October 27th, is continued to December 10, 2020, at 2:00 p.m., to be

       21      heard along with the motion to compel and dismiss” (ECF No. 25);

       22             WHEREAS, the Parties request that pursuant to the Court’s October 13 Order (ECF No. 20), the

       23      Initial Case Management Conference, currently set for December 10, 2020, be continued until 30 days

       24      following the Court’s order on the motion to compel arbitration.

       25             NOW THEREFORE, it is hereby stipulated and agreed by the parties, subject to the order of the

       26      Court, that the Initial Case Management Conference shall be continued until 30 days after the Court

       27      issues a decision on Defendants’ Motion.

       28


                                                     STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                   CASE NO.4:20-CV-05212-HSG
                     Case 4:20-cv-05212-HSG Document 28 Filed 11/20/20 Page 3 of 4


         1
               DATED: November 19, 2020
         2                                       /s/ Brendan P. Cullen
                                                 Brendan P. Cullen (SBN 194057)
         3                                       (cullenb@sullcrom.com)
                                                 Sverker K. Hogberg (SBN 244640)
         4                                       (hogbergs@sullcrom.com)
                                                 SULLIVAN & CROMWELL LLP
         5                                       1870 Embarcadero Road
                                                 Palo Alto, California 94303-3308
         6                                       Telephone: (650) 461-5600
                                                 Facsimile:    (650) 461-5700
         7
                                                 David Carlyle Powell
         8                                       (dpowell@mcguirewoods.com)
                                                 Carolee Anne Hoover
         9                                       (choover@mcguirewoods.com)
                                                 Jamie Danielle Wells
       10                                        (jwells@mcguirewoods.com)
                                                 MCGUIREWOODS LLP
       11                                        Two Embarcadero Center, Suite 1300
                                                 San Francisco, CA 94111
       12                                        Telephone: (415) 844-9944
                                                 Facsimile:   (415) 844-9922
       13
                                                 Counsel for Defendants Wells Fargo & Company
       14                                        and Wells Fargo Bank, N.A.
       15      DATED: November 19, 2020
       16                                        /s/ Brian Danitz
                                                 Brian Danitz (SBN 247403)
       17                                        (bdanitz@cpmlegal.com)
                                                 Julia Q. Peng (SBN 318396)
       18                                        (jpeng@cpmlegal.com)
                                                 Noorjahan Rahman (SBN 330572)
       19                                        (nrahman@cpmlegal.com)
                                                 COTCHETT, PITRE & MCCARTHY
       20                                        840 Malcolm Road, Suite 200
                                                 Burlingame, CA 94010
       21                                        Telephone: (650) 697-6000
                                                 Facsimile:    (650) 697-0577
       22
                                                 Counsel for Plaintiff
       23

       24

       25

       26

       27

       28

                                                   -2-
                                           STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                         CASE NO.4:20-CV-05212-HSG
                         Case 4:20-cv-05212-HSG Document 28 Filed 11/20/20 Page 4 of 4


         1                                                       ORDER
         2              Pursuant to the stipulation of the parties and good cause appearing, IT IS ORDERED that the

         3     Initial Case Management Conference, currently set for December 10, 2020 at 2:00 p.m., is continued

         4     until 30 days after the Court issues a decision on Defendants’ Motion.

         5

         6     IT IS SO ORDERED.
         7

         8     Dated:    11/20/2020
                                                              HONORABLE HAYWOOD S. GILLIAM, JR.
         9                                                    UNITED STATES DISTRICT JUDGE
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                              -3-
                                                      STIPULATED REQUEST TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
 SULLIVAN &
CROMWELL LLP                                                                                    CASE NO.4:20-CV-05212-HSG
